Citation Nr: 1131838	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder for purposes of accrued benefits.

2.  Entitlement to service connection for a deviated nasal septum for purposes of accrued benefits.

3.  Entitlement to service connection for a right hand disorder for purposes of accrued benefits.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to July 1992; December 2001 to September 2003; and November 2003 to December 2005.  He died in late-2006.  The appellant in this matter is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for the cause of the Veteran's death being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death, the Veteran had claims pending for service connection for arthritis of the right shoulder, a deviated nasal septum, and a right hand disorder.

2.  The appellant is the Veteran's surviving spouse, who filed a claim for accrued benefits within one year of the date of his death.

3.  The Veteran incurred a right shoulder disorder during his active service and has presented a post-service continuity of symptomatology.

4.  The Veteran incurred a deviated nasal septum disorder during his active service and has presented a post-service continuity of symptomatology.  

5.  The evidence of record at the time of the Veteran's death did not establish the existence of a chronic right hand disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.152, 3.159, 3.303, 3.307, 3.309, 3.1000 (2010).

2.  The criteria for service connection for a deviated nasal septum disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.152, 3.159, 3.303, 3.1000 (2010).

3.  The criteria for service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.152, 3.159, 3.303, 3.1000 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial unfavorable agency of original jurisdiction decision, the claimant must be provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Here, the duty to notify was satisfied through a January 2007 letter to the appellant that addressed all three notice elements.  The letters informed the appellant of the evidence required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notice was provided prior to adjudication of the appellant's claims.  The appellant was not notified of effective dates for ratings and degrees of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's duties to notify the appellant concerning effective date or degree of disability for the right hand accrued benefits claim is harmless, as service connection has been denied thus rendering moot any issues with respect to implementing an award.  In the decision below, the Board grants the claims of service connection for a right shoulder disorder and a deviated nasal septum for purposes of accrued benefits.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In this case, VA obtained service treatment records, service personnel records, and the Veteran's post-separation medical records.  As to the accrued benefits claim, a medical opinion is not necessary as the claim hinges on evidence of record on the date of the Veteran's death.  Thus, VA has satisfied its assistance duties.

Accrued Benefits Claims

Upon the death of a Veteran, his spouse may be paid periodic monetary benefits to which that Veteran was entitled at the time of death, and which were due and unpaid, based upon existing rating decisions or other evidence that was on file when that Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As a claim for accrued benefits is derivative in nature, a Veteran must have had a claim pending at the time of his death or be entitled to them under an existing rating or decision.  Jones v. West, 136 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a child is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  However, for claims for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).

The record shows that the Veteran died in November 2006.  He had claims pending at the time of his death, and the appellant, the Veteran's spouse, filed an application for accrued benefits received by VA in January 2007.  Thus, the claim for accrued was properly and timely filed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With specific regard to claims for accrued benefits, the Board may only consider evidence received prior to the date of the Veteran's death (or VA records that were constructively of record at the time of death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Factual Background

In October 2006, the Veteran filed his claim for service connection for arthritis in the right shoulder, a deviated septum, and a right hand disorder.  He reported that he had been diagnosed with arthritis in his shoulder, and that he had numbness in his hands.  He also reported that he experienced respiratory symptomatology during his active service, specifically sleep apnea, and that his symptoms had continued following his separation.

The Veteran's service treatment records were associated with the claims file subsequent to him filing his claims for service connection.  A September 2005 treatment record shows that he was diagnosed with a right shoulder strain.  A subsequent December 2005 radiology report includes an impression of mild degenerative changes in the right shoulder.  In July 2005, the Veteran was assessed with a mildly deviated septum.  Subsequent service treatment records show a continued diagnosis of deviated nasal septum, acquired.  With respect to his right hand, a July 2005 service treatment record documents his report of numbness in his hands.  The December 2005 separation physical health assessment shows that clinical examination was negative for arthralgias or myalgias, and that the musculoskeletal and neurological systems were generally normal.  Although the Veteran was noted to have a prior diagnosis of deviated nasal septum, no nasal cavity deformities were noted on examination.  On the associated December 2005 Reserve Component Health Risk Assessment, the examiner noted that the Veteran's right shoulder pain had improved.  

The medical records from the Veteran's reserve service dated following his separation show treatment for unrelated disorder.

In the July 2007 rating decision, the RO noted that the Veteran was scheduled for VA examinations in December 2006 with respect to his claims; however, he died prior to these scheduled examinations.  

Analysis- Right Shoulder Disorder and Deviated Nasal Septum

Having reviewed the foregoing, the Board finds that the evidence of record at the time of the Veteran's death is at least in a state of relative equipoise in showing that service connection is warranted for a right shoulder disorder and a deviated nasal septum.

First, as indicated, the record shows that the Veteran was diagnosed with the claimed disorders during his active service.  In particular, a September 2005 service treatment record shows a diagnosis of right shoulder strain.  He was later assessed as having degenerative changes in his right shoulder in November 2005, one month prior to his separation from service.  Additionally, the service treatment records show that he was first diagnosed with a deviated septum in July 2005 and that he was again noted to have this diagnosis during his December 2005 separation examination.

Second, the Veteran's own assertions demonstrate a continuity of symptoms following his separation from service.  On his October 2006 application for service connection, the Veteran reported that he had been diagnosed with arthritis of his right shoulder, and that the respiratory symptomatology he experienced in service had continued.  His assertions are credible and competent evidence of continuous symptomatology.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376- 77.

Finally, the medical evidence supports a finding that the claimed disorders were chronic in nature, and that the Veteran had a right shoulder and deviated septum disorder at the time of his death.  The Board highlights that the Veteran was diagnosed with degenerative changes of the right shoulder in November 2005 and a deviated septum at the time of his separation from active duty in December 2005.  Although the limited medical evidence dated following his separation do not include these diagnoses, the Board notes that these disorders are not of a nature where they would resolve.  Given this, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran suffered from a right shoulder disorder and a deviated nasal septum at the time of his death.

In summary, the evidence is at least in a state of relative equipoise in establishing that the Veteran at least as likely as not had a right shoulder disorder and a deviated nasal septum during his active service, and that these disorders continued up until the time of his death.   Accordingly, service connection is warranted for a right shoulder disorder and a deviated nasal septum.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Hence, the claims of service connection for accrued benefits purposes for a right shoulder disorder and a deviated nasal septum are granted.

Analysis- Right Hand Disorder

After reviewing the evidence of record, the Board finds that service connection is not warranted for a right hand disorder.  There is no evidence of record, aside from the contentions of the appellant and the Veteran, that the Veteran had a right hand disorder at the time of his death or relating the claimed disorder to his periods of active service.   Although he reported having numbness in his hands in July 2005 while on active duty, the December 2005 separation physical assessment shows no disorders of the musculoskeletal or neurological systems.  Moreover, while the Veteran claimed that he experienced numbness in his hands at the time that he filed his claim for service connection, there is no objective medical evidence linking his reported symptomatology to a medical diagnosis or to his active service.  The Board notes that a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection may not be granted for a right hand disorder because there was no current, chronic disability following service.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim as the evidence does not show that the Veteran had a right hand disorder.  As such, that doctrine is not applicable and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right shoulder disability for purposes of accrued benefits is granted, subject to the laws and regulations governing monetary awards.

Service connection for a deviated nasal septum for purposes of accrued benefits is granted, subject to the laws and regulations governing monetary awards.

Service connection for a right hand disorder for purposes of accrued benefits is denied.


REMAND

Unfortunately, a remand is required with respect to the appellant's remaining claim of service connection for the cause of the Veteran's death.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Here, the appellant asserts that the Veteran's cause of death is related to his active  service.  Specifically, she claims that the Veteran suffered from depression prior to his death.  She avers that his depression was related to service, and that he eventually took his own life due to this psychiatric disorder.  Having reviewed the evidence of record, the Board finds that additional development is need prior to the adjudication of the appellant's claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the immediate or underlying cause.

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Associated with the claims file is a November 2006 Certificate of Death showing that the Veteran died on November [redacted], 2006.  The primary cause of death is listed as a self-inflicted gunshot wound to the head.  As determined in the preceeding decision, service connection for a right shoulder disability and a deviated nasal septum as been granted for purposes of accrued benefits.  

The Veteran's service treatment records are of record and include a single report of psychiatric symptomatology.  An October 2005 service treatment record shows that he responded affirmatively to the question of whether he felt down, depressed, or helpless; or had little interest in pleasuring doing things.  He indicated that these feelings were not deployment related.  The subsequent service treatment records, to include the December 2005 separation physical health assessment, are negative for reports or evidence of any psychiatric symptomatology.  

In numerous statements submitted in support of her claim, the appellant reiterated her contention that the Veteran's death was related to his active service.  She essentially reported that the Veteran experienced psychiatric symptomatology during service, and that his symptoms continued following his separation from service.  The appellant reported that the Veteran was called back to active duty service following the events of September 11, 2001, and this caused financial hardship for their family.  She added that he had difficulty obtaining a civilian job following his active service, and that he had difficulty dealing with medical conditions that began while he was in service.  According to the appellant, all of these circumstances contributed to his psychiatric symptomatology, which eventually led to his death.
The appellant submitted a statement from her mother as additional evidence of the Veteran's mental status directly prior to his death.  Her mother reported that prior to his death, the Veteran told her that he was depressed, that he did not feel well, and that he did not feel like himself.  She also relayed his family's financial troubles and the difficulty he had obtaining a job following service.  The Veteran was said to have felt that something was wrong, but that he could not identify the problem.  She reported that he had been extremely depressed for quite some time.

Given the above evidence, the Board finds that additional development is needed with respect to the appellant's claim.  To date, the Veteran's claims file has not been reviewed by an appropriate examiner to determine whether the Veteran's death is related his period of active service.  In light of the Veteran's in-service report of depressive symptomatology, and the appellant and her mother's competent lay statements, the Board finds that a medical opinion is needed in order to properly decide the appellant's claim.  The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, additional development is warranted to determine whether the Veteran's death due to a self-inflicted gunshot wound is related to his military service.

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall arrange for the Veteran's claims file to be reviewed by an appropriate examiner to assess the nature and etiology of his psychiatric disabilities during his lifetime.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof.  The claims file and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file had been reviewed.

The examiner is asked to identify any and all psychiatric diagnoses, to include depression, that were present during the Veteran's lifetime.  The examiner is then asked to indicate whether the identified psychiatric disorder is at least as likely as not related to the Veteran's active service.  

If the examiner answers affirmatively, the examiner is asked to express an opinion as to whether the psychiatric disorder at least as likely as not caused or contributed to cause his death (i.e., suicide by self-inflicted gunshot wound to the head).  In this regard, the psychiatric disability, if related to the Veteran's active service, must have caused death or contributed substantially or materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death.

In doing so, the examiner must acknowledge the competent reports of onset and continuity of symptomatology presented by the appellant and her mother.  Any opinions expressed must be accompanied by a complete rationale.

2.  Thereafter, the RO/AMC must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.

3.  If the benefit sought on appeal remains denied, the appellant and her representative shall be provided a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


